TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 3, 2014



                                     NO. 03-13-00139-CV


                                    John Forsyth, Appellant

                                                v.

  Wachovia Mortgage Company; Residential Credit Solutions, Inc.; Mortgage Electronic
   Registration Systems (MERS); FV REO 1, LLC; and Timothy J. Harvard, Appellees




         APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on January 23, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s order. Therefore, the Court affirms the district court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.